Citation Nr: 0310175	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  97-09 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for a skin disability.

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The case was previously before the Board and the Board 
granted reopening of all three issues on the basis of new and 
material evidence.  The issues of entitlement to service 
connection for bilateral hearing loss and for tinnitus are 
addressed in the remand portion of this decision.  


FINDINGS OF FACT


1.	All evidence necessary for an equitable disposition of the 
veteran's claim for service connection for a skin 
disability has been obtained by the RO.

2.	A skin disability preexisted service, but tinea versicolor 
was aggravated while the veteran was on active duty.


CONCLUSION OF LAW

Tinea versicolor was aggravated in service.  38 U.S.C.A. 
§§ 1153, 5107 (West 2002); 38 C.F.R. § 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of service connection for a skin 
disability, the Board finds that no undue prejudice to the 
appellant is evident by a disposition by the Board herein, as 
the grant of his claim of service connection for a skin 
disability is a complete grant of the benefits sought on 
appeal.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see 
also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997) (where 
appealed claim for service connection is granted, further 
appellate-level review is terminated as the Board does not 
retain appellate jurisdiction over additional elements of 
claim: original disability rating and effective date).

The Board also conducted its own development, ordering VA 
examinations.  Following completion of this development, on 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the regulation that authorizes 
the Board to undertake development and deny a claim based on 
that evidence (38 C.F.R. § 19.2(a)(2)).  See DAV v. Sec'y of 
Veterans Affairs, No 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  However, in view of the 
grant of service connection, addressing the matter on the 
merits at this time is not prejudicial to the veteran.  

II.  Entitlement to service connection for a skin disability

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2002).  In deciding an aggravation 
claim, the Board must determine, after having found the 
presence of a preexisting condition, whether there has been 
any measurable worsening of the disability during service and 
whether such worsening constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

The record reveals that the veteran had a skin disability at 
the time he entered service.  His entrance examination 
revealed mild acne vulgaris on his chest, which was not 
considered disabling.  While in service, the veteran was seen 
repeatedly for dermatological complaints and was diagnosed 
with recurrent seborrhea peripilare, or seborrheic acne.  The 
veteran's separation examination does not indicate any skin 
disability although his report of medical history he 
completed at the time does show a history of a skin 
disability.  The veteran presented a letter from his private 
physician, Dr. Evans, who stated that the veteran has a skin 
rash that in his opinion worsened in service based on the 
veteran's statements and medical history.  The veteran 
underwent a VA examination in October 2002.  The examiner 
diagnosed him with tinea versicolor and stated that it was on 
25 to 30 percent of the veteran's body.  The examiner stated 
that the veteran told her the tinea versicolor was first 
diagnosed in service.

After development by the Board, the VA examiner reviewed the 
claims folder.  She noted that the veteran's skin disability 
did pre-date his entry into service, but she stated her 
opinion that it is extremely likely that the veteran's skin 
condition worsened while in service.  She based this opinion 
on her medical expertise, including that sweat will make the 
condition worse.  She indicated that she agreed with Dr. 
Evans' opinion that the veteran's tinea versicolor likely 
worsened while he was in service.

Based on the above evidence, the Board finds that the 
veteran's skin disability was aggravated by his military 
service.  The veteran definitely had a skin disability 
(described as acne vulgaris) prior to service.  The veteran 
continued to get treatment for a skin disability while in 
service.  There are statements from two doctors  that state 
it is likely that the veteran's current disability is related 
to service, and the VA examiner specifically offered her 
opinion that tinea versicolor had been worsened by his 
military service.  This medical opinion is within the 
expertise of the physician, and there is no medical evidence 
in the claims folder that contradicts this opinion.  
Therefore, the Board finds that there was a preexisting skin 
disability that was aggravated during the veteran's service.  
There is no indication that this increase in disability is 
the result of the natural progression of the disease or 
injury.  Therefore, service connection for tinea versicolor 
based on aggravation is warranted.  38 U.S.C.A. §§ 1153, 5107 
(West 2002); 38 C.F.R. § 3.306 (2002).


ORDER

Entitlement to service connection for tinea versicolor, by 
way of aggravation, is granted.


REMAND

As noted above the law regarding the duty to assist was 
recently changed. The VCAA eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

VA has not sent appropriate notice under the VCAA and a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  

Additionally, as indicated above, the Board has obtained 
additional evidence that is pertinent to this appeal.  This 
evidence has been obtained after the RO issued the most 
recent Supplemental Statement of the Case (SSOC).  Also, the 
RO has not reviewed this new evidence in the first instance 
and the veteran has not waived the right to have this new 
evidence considered originally by the RO.  The Board's 
authority to issue a decision in the first instance based on 
evidence developed by the Board, without waiver by the 
veteran, has been invalidated.  The Board has obtained 
additional medical evidence that is pertinent to the 
veteran's claim, which the RO has not yet reviewed.  
Therefore, due process considerations mandate that this case 
be remanded to have the RO review the evidence in the first 
instance and issue a Supplemental Statement of the Case 
(SSOC) if the benefit sought on appeal remains denied.  
Accordingly, this case is remanded for the following 
additional development:

1.	The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  
The RO should ensure that the notification 
requirements and development procedures 
contained in the VCAA are fully complied 
with and satisfied.  

2.	The RO should review all the evidence in the 
veteran's claims file, including the 
additional VA examination reports that were 
obtained by the Board.  The RO should then 
readjudicate the veteran's claim for service 
connection for bilateral hearing loss and 
service connection for tinnitus.  If, after 
readjudication, the benefit on appeal 
remains denied, the RO should issue an SSOC 
explaining to the veteran and his 
representative, if any, the rationale for 
the continued denial and giving them an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration if the claim remains denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



